DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carazo (7822215) and further in view of Beaverson (4035672).
	Regarding claim 1, 15, Carazo discloses a hearing system (Figs 3, 4a and 7b)comprising a support unit (Fig 3, head band 150), and at least one abutrnent unit, wherein the support unit supports the at least one abutment unit (Fig 3 and 4a, bone oscillator); the at least one abutment unit has a contact surface (Fig 7b, top surface of the kapton encapsulating layer), the support unit is configured to be placed at a user’s head (Fig 3, Head band 150 is on user’s head) such that the contact surface of the at least one abutment unit contacts the user’s head in an area surrounding one of the user’s ears, in particular, in an area of one of the user’s mastoid bones (As seen in figure 3, mastoid bone is makrked), the at least one abutment unit comprises a contact element (Fig 7b, Kapston encapsulating layer) , the contact element being configured to transmit vibrations generated by a vibration generating unit (Fig 7b, Piezoelectric disk which is connected to the entire housing of transducer aka abutment unit as it is placed within the housing) towards the contact surface.
However, Carazo does not disclose that the encapsulating layer obviously acting as a diaphragm aka the contact element, is made of a fiber-reinforced plastic material.
	Beaverson discloses a fiber reinforced plastic unit as a vibration transmission unit of a piezoelectric device (Column 2, lines 65-69 discloses “ a diaphragm 18 of fiber impregnated plastic or other suitable material secured to the housing 12”).
Since both Carazo and Beaverson disclose a piezoelectric with a vibration transmitting unit it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the reinforced plastic unit of Beaverson in the teachings by Carazo. The motivation for this would have been providing a durable, secure and effective protective diaphragm for the vibration unit.
	Regarding claim 2, Carazo and Beaverson disclose the limitations of claim 1. The combination discloses the fiber reinforced diaphragm, however, the combination does not specifically discloser the type of fiber utilized.
	Examiner takes official notice that various types of fiber reinforced diaphragms utilizing carbon fibers and glass fibers are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such fibers in the teachings by the combination. The motivation for this would have been design preferences in a manner of simple substitution with the fiber utilized in the combination above to achieve the same predictable outcome of providing a reinforced diaphragm for the unit disclosed by the combination.

    PNG
    media_image1.png
    548
    530
    media_image1.png
    Greyscale
Regarding claims 3 and 16, Carazo and Beaverson disclose the limitations of claim 1. The combination further discloses that the contact element comprises a generally plate shaped contact section and a generally pin shaped connector section, the contact section defines a plane of main extension, a radial direction and a circumferential direction; and the connector section defines a longitudinal axis where in the connector section protrudes from the contact section in a direction facing away from the contact surface (Fig 4C, as shown below).













    PNG
    media_image2.png
    340
    653
    media_image2.png
    Greyscale
Regarding claim 4, Carazo and Beaverson disclose the limitations of claim 3. The combination further discloses that the contact section has a thickness which tapers, in the radial direction, towards an outer contour of the contact section. (Fig 4C as shown by the arrows below)








Regarding claims 5 and 17, Carazo and Beaverson disclose the limitations of claims 3 and 4. The combination further discloses that the connector section is at least section-wise hollow. (Fig 4c, the hollow section is pointed by the arrow below)

    PNG
    media_image3.png
    280
    638
    media_image3.png
    Greyscale








Regarding claims 6, 18-20, Carazo and Beaverson disclose the limitations of claims 1, 2, 3 and 4. The combination further discloses the abutment unit comprises a cover element (Fig 7b, adhesive layer 66 made of LaRC SI), the cover clement is connected to a contact section of the contact element and forms the contact surface of the abutment unit wherein, in particular, the cover element is made of a cover element material selected from the group consisting of a polymer material.
However, the combination does not disclose that the cover element is having a resonant frequency in the area of a resonant frequency of human skin, nibber foam, latex, neoprene, Thermoplastic elastomer (TPE) and combinations thereof.
Examiner takes official notice that various adhesive polymers are used and well known in the art and would be obvious to an ordinary skilled in the art to use and one could utilize a polymer with resonance frequency with properties as above in a matter of simple substitution and trial and error. The motivation for this would have been design preferences to achieve the same predictable outcome of providing an adhesive protective layer for the piezo electric actuator.
Regarding claim 7, Carazo and Beaverson disclose the limitations of claim 6. However, the combination does not specifically disclose the thickness of the cover element. 
Examiner takes official notice that adhesive layers for piezo electric layers depending on the specific material and designer preference could have various thickness including 0.5 to 5 mm and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention that as a matter of design preference to achieve the same predictable outcome of effectively provide support to the piezo electric unit one would be motivated in a process of trial and error to utilize various material in various thicknesses to achieve the same predictable outcome as mentioned above.
Regarding claim 8, Carazo and Beaverson disclose the limitations of claim 1. However, the combination does not specifically disclose the contact surface has a maximum diameter of 10-40 mm.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to adjust the size of the piezoelectric actuator based on specific user population with various different head sizes in a trial and error fashion to achieve optimal user comfort to values including diameters between 10-40 mm.
Regarding claims 9, 10 and 14, Carazo and Beaverson disclose the limitations of claim 1. The combination further discloses excretion of an only force by the support unit on the abutment unit toward the user’s head (Column 3, lines 30-35 discloses “With a steel-spring headband, the transducer is pressed with a total force of approximately 5-6 Newton against the mastoid area behind the ear.“ Obviously the force will be excreted across the entire flat contact surgace). The combination does not limit the force generated to 5-6N. Moreover the combination disclose that the abutment unit is connected to the support unit via a decoupling unit (Fig 4a, headband snap fir point 155) and the decoupling unit decouples forces between the support unit and the abutment unit in directions transverse, in particular, perpendicular, to the resultant contact force direction (Fig 4a, as shown below).


    PNG
    media_image4.png
    337
    414
    media_image4.png
    Greyscale











However, the combination does not disclose that the force generated is between 1-3.5 N.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to adjust the material of the spring headband based on specific user population and needs and prefrences with various different head sizes and pressure tolerance in a trial and error fashion to achieve optimal user comfort and device performance to achieve force values between 1-3.5N.
Regarding claim 11, Carazo and Beaverson disclose the limitations of claim 10. However, the combination does not specifically that the decoupling unit comprises a damping unit.
Utilizing washer or other protective members in between connections of an audio device is well known and widely used in the art to protect the connection from damages and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such a member to further protect the connection.
Regarding claim 12, Carazo and Beaverson disclose the limitations of claim 10. The combination further discloses that the contact element is generally a plate shaped section and the connector section is pin shaped (Fig 4a, surface 4a is plate shaped and the snap fit section will obviously require a pin shaped connector on the headband and the snap fit section will be mounted to the connector section of the headband obviously).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carazo (7822215) and further in view of Beaverson (4035672) and Atsumi (7076077).
Regarding claim 13, Carazo and Beaverson disclose the limitations of claim 1.
The combination further discloses the support unit is a generally C-shaped unit (Carazo, Fig 6a) and a first free end and a second free end (Fig 6a, the two ends of the headband).
 However, the combination does not disclose that at least one of the free ends, in particular, each of the free ends, accommodates an ear element configured to engage a part of one ear of the user to position the hearing system with respect to the user’s head, wherein the ear element is located at the first free end and the abutment unit located in the area of the second free end.

    PNG
    media_image5.png
    388
    519
    media_image5.png
    Greyscale
Atsumi discloses an audio device to be placed on user’s head with a support unit with a first free end and a second free end, at least one of the free ends, in particular, each of the free ends, accommodates an ear element configured to engage a part of one ear of the user to position the hearing system with respect to the user’s head, wherein the ear element is located at the first free end and the abutment unit located in the area of the second free end.











Since both the combination of Carazo and Beaverson and Atsumi disclose a bone conduction audio device with a headband it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the ear elements of Atsumi in the teachings by Carazo and Beaverson. The motivation for this would have been to securely and effectively hold the vibrator unit disclosed by the combination of Carazo and Beaverson close to the user’s head on one side of the head.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652